           Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 1 of 17



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
       Plaintiff,
       v.                                               Criminal No. ELH-18-067
FLORENCIO SANTANA,
       Defendant.



                                  MEMORANDUM OPINION

       Florencio Santana is serving a ten-year sentence at USP Lompoc. Through counsel, he has

filed an “Emergency Motion For Compassionate Release Pursuant To 18 U.S.C. §

3582(c)(1)(A)(i).” ECF 46. The Motion is supported by a memorandum (ECF 48) (collectively,

the “Motion”) and several exhibits. ECF 48-1 to ECF 48-3. The government opposes the Motion

(ECF 54) and submitted multiple exhibits. ECF 54-1 to ECF 54-3. Defendant has replied (ECF

57) and has submitted another exhibit. ECF 57-1.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny

 the Motion.

                                         I. Background

       On February 6, 2018, a grand jury in the District of Maryland returned an indictment

against the defendant (ECF 1), charging him with conspiracy to distribute and possess with intent

to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. § 841(a)(1). 1 The

defendant was arrested in mid March of 2018. ECF 7.

       The defendant entered a plea of guilty on January 10, 2019 (ECF 18), pursuant to a Plea


       1
           The defendant’s co-conspirators were charged earlier in case ELH-16-159.
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 2 of 17



Agreement. ECF 19. The Plea Agreement included a stipulation of facts. Id. at 10. According to

the factual stipulation, between March 2013 and the defendant’s arrest in March 2018, Santana

“oversaw the acquisition of warehouse facilities in Maryland which were intended for, and were

indeed used for, the storage and distribution of controlled substances, including cocaine and

heroin.” Id. In April 2016, at a warehouse in Linthicum, Maryland, law enforcement officers seized

21 kilograms of cocaine. Id. At a nearby residence, police seized $2.4 million in U.S. currency,

which constituted proceeds of drug sales. Id.

       On the evening before the defendant’s arrest, at a hotel located in Arundel Mills, a

Baltimore drug dealer delivered $800,000 in currency to Santana as payment for drugs. Id. This

money was seized from Santana’s hotel room at the time of his arrest. Id. The defendant admitted

that “[a]t least 50 kilograms but less than 150 kilograms of cocaine or its equivalent is part of the

offense committed herein.” Id.

       Sentencing was held on October 11, 2019. ECF 39. According to the Presentence

Investigation Report (“PSR,” ECF 24), defendant was 55 years old. Id. at 2. He reported that he

was generally in good physical health, but suffered from high blood pressure and asthma, for which

he was prescribed medication. Id. ¶ 44. Further, Santana suffered a “minor” heart attack in 2012

and was hospitalized at the Bakersfield Heart Hospital. Id. ¶ 45.

       The PSR reflected a final offense level of 34. Id. ¶ 23. The defendant had no criminal

history points. Id. ¶ 30. Thus, he had a Criminal History Category of I. Id. Santana’s advisory

sentencing guidelines (“Guidelines”) called for a sentence ranging between 151 months and 188

months of imprisonment. Id. ¶ 68. But, the Court imposed a sentence of 120 months, with credit

from the date of arrest on March 13, 2018. ECF 40. That sentence corresponded to the mandatory

minimum required by statute.



                                                 2
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 3 of 17



       As noted, the defendant is currently incarcerated at USP Lompoc. He has served about 35

months of his sentence, or roughly a third. Santana has a projected release date of September 19,

2026. ECF 48 at 2.

       In addition to asthma and hypertension, defendant suffers from Type 2 diabetes. ECF 48 at

2-6; see ECF 48-2 (Medical Records). He also tested positive for COVID-19 in May 2020. ECF

48 at 2-3.

       A request for compassionate release was submitted to the Warden on April 19, 2020. ECF

48-1. The request was promptly denied. Id.

                                    II. Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).

Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying

compassionate release motion because § 3582 “vests absolute discretion” in the BOP).



                                                3
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 4 of 17



       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)

(observing that, on average, only 24 inmates were granted compassionate release per year between

1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018);

see United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). As amended by the FSA, 18 U.S.C.

§ 3582(c)(1)(A) permits a court to reduce a defendant’s term of imprisonment “upon motion of

the Director of [BOP], or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,”

whichever occurs first. So, once a defendant has exhausted his administrative remedies, he may

petition a court directly for compassionate release. McCoy, 981 F.3d at 276.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been made
       by the Director of the Bureau of Prisons that the defendant is not a danger to the
       safety of any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

                                                  4
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 5 of 17



       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with applicable policy statements issued by the

Sentencing Commission.

       Notably, “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” McCoy, 981 F.3d at 276. But, in

U.S.S.G. § 1B1.13, titled “Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A)

Policy Statement,” the Sentencing Commission addressed the “extraordinary and compelling

reasons” that might warrant compassionate release. See McCoy, 981 F.3d at 276. The Sentencing

Commission acted pursuant to 28 U.S.C. § 994(t), as well as § 994(a)(2)(C). McCoy, 981 F.3d at

276. However, as the McCoy Court observed, the policy statement was issued in 2006 and was last

updated in November 2018, prior to the enactment of the First Step Act in December 2018. Id.

       In particular, U.S.S.G. § 1B1.13 provides that, on motion by the Director of the BOP, the

court may reduce a sentence where warranted by extraordinary or compelling reasons (§

1B1.13(1)(A)); the defendant is at least 70 years old and has served at least 30 years in prison (§

1B1.13(1)(B)); the defendant is not a danger to the safety of any other person or to the community

(§ 1B1.13(2)); and the reduction is consistent with the policy statement. U.S.S.G. § 1B1.13(3).

       The Application Notes to U.S.S.G. § 1B1.13 indicate that compassionate release may be

based on circumstances involving illness, declining health, age, exceptional family circumstances,

as well as “other reasons.” U.S.S.G. § 1B1.13 App. Notes 1(A)-(D). Application Note 1 to

U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets
        the requirements of subdivision (2), extraordinary and compelling reasons exist

                                                5
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 6 of 17



         under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of
                 the aging process,

            that substantially diminishes the ability of the defendant to provide self-care
            within the environment of a correctional facility and from which he or she is
            not expected to recover.

       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has served

at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns Family

Circumstances. Application Note 1(D), titled “Other Reasons,” permits the court to reduce

a sentence where, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D). This is

the “so-called, ‘catch-all’ category.” McCoy, 981 F.3d at 276.

       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205.

However, the Court may not rely on the Program Statement. Rather, the Court must consider the

Sentencing Commission’s policy statements. United States v. Taylor, 820 F. App’x 229, 229-30


                                                  6
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 7 of 17



(4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”).

       As noted, “[w]hen deciding whether to reduce a defendant’s sentence under §

3582(c)(1)(A), a district court may grant a reduction only if it is ‘consistent with applicable policy

statements issued by the Sentencing Commission.’” United States v. Taylor, 820 F. App’x 229,

230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”). However, as indicated, the policy statement in § 1B1.13 of the

Guidelines was last updated in November 2018, before the enactment of the First Step Act. Thus,

it is only “directed at BOP requests for sentence reductions.” McCoy, 981 F.3d at 276 (citing

U.S.S.G. § 1B1.13). In other words, “[b]y its plain terms…§ 1B1.13 does not apply to defendant-

filed motions under § 3582(c)(1)(A).” Id. at *7; see also United States v. Zullo, 976 F.3d 228,

230 (2nd Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-12 (6th Cir. 2020); United

States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020).

       Accordingly, “[a]s of now, there is no Sentencing Commission policy statement

‘applicable’ to [] defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining

whether there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” McCoy, 981

F.3d at 283. Therefore, district courts are “‘empowered…to consider any extraordinary and

compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284 (quoting

Zullo, 976 F.3d at 230).

       Nevertheless, as the movant, the defendant bears the burden of establishing that he is

entitled to a sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715

                                                   7
           Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 8 of 17



F.3d 328, 337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406,

at *3 (W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason

that renders him eligible for a sentence reduction, the Court must then consider the factors under

18 U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate.

Dillon, 560 U.S. at 826-27; see also United States v. Trotman, 829 Fed. App’x 607, 608-9 (4th

Cir. 2020) (per curiam) (recognizing that, when considering a motion to reduce sentence under

18 U.S.C. § 3582(c)(1)(A), the court must consider the sentencing factors under 18 U.S.C. §

3553(a), to the extent applicable); United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020). But, compassionate release is a “rare” remedy. Chambliss, 948 F.3d at 693-94; United

States v. Mangarella, FDW-06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020);

White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

                                         III. COVID-19 2

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19. 3               The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020. See Seth v. McDonough,

PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).




       2
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).




                                                  8
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 9 of 17



       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). As of January 3, 2021, COVID-19

has infected more than 20.6 million Americans and caused over 351,000 deaths in this country.

See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last accessed

Jan. 3, 2021).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The

COVID-19 pandemic . . . . presents a clear and present danger to free society for reasons that need

no elaboration.”). The pandemic “has produced unparalleled and exceptional circumstances

affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020

WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393, (6th Cir. 2020).

Indeed, for a significant period of time, life as we have known it came to a halt. Although many

businesses and schools reopened for a period of time, many are again subject to closure or

substantial restrictions, due to the virulent resurgence of the virus in recent weeks.




                                                  9
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 10 of 17



       Unfortunately, there is currently no cure or proven treatment that is generally available.

But, a vaccine has just become available on a limited basis. So far, it has been available primarily

to health care workers, first responders, and the elderly who reside in nursing homes. The roll out

has been a challenge for many states, and it is anticipated that it will take several months before

the vaccine is widely available to the general public.


       Of relevance here, the Centers for Disease Control and Prevention (“CDC”) has identified

certain risk factors that increase the chance of severe illness. Those risk factors initially included

age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease; obesity;

diabetes; liver disease; and a compromised immune system. See Coronavirus Disease 2019

(COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE CONTROL &

PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.


       On June 25, 2020, and again on July 17, 2020, the CDC revised its guidance as to medical

conditions that pose a greater risk of severe illness due to COVID-19. Then, on November 2, 2020,

to reflect the most recently available data, the CDC again revised its guidance. See People of Any

Age with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 2,

2020), https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include

cancer; chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass

index (“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; smoking; pregnancy; and Type 2 diabetes. Id. The CDC has also

indicated that the risk for severe illness from COVID-19 increases with age, with older adults at

highest risk. See Older Adults At Greater Risk of Requiring Hospitalization or Dying if Diagnosed

with   COVID-19,     CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 27, 2020),

https://bit.ly/3g1USZ1.

                                                 10
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 11 of 17



        In addition, the CDC created a second category for conditions that “might” present a risk

for complications from COVID-19. The factors that might increase the risk include asthma,

cerebrovascular disease, hypertension, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, overweight (where the BMI is between 25 and 30), pulmonary

fibrosis, thalassemia (a type of blood disorder), and Type 1 diabetes. See id.

        Thus far, the only way to slow the spread of the virus is to practice “social distancing.” See

Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR DISEASE

CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed December 9, 2020).                    Social

distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.; see

Cameron, 2020 WL 2569868, at *1; see also United States v. Mel, TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020) (“In light of the shared facilities, the difficulty of social

distancing, and challenges relating to maintaining sanitation, the risk of infection and the spread

of infection within prisons and detention facilities is particularly high.”). Prisoners are not readily

able to secure safety products on their own to protect themselves, such as masks and hand

sanitizers, nor are they necessarily able to separate themselves from others. Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their spread.

See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons,

jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see also Letter

of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins faculty at the

Bloomberg School of Public Health, School of Nursing, and School of Medicine (explaining that

the “close quarters of jails and prisons, the inability to employ effective social distancing measures,

and the many high-contact surfaces within facilities, make transmission of COVID-19 more



                                                   11
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 12 of 17



likely”); accord Brown v. Plata, 563 U.S. 493, 519-20 (2011) (referencing a medical expert’s

description of the overcrowded California prison system as “‘breeding grounds for disease’”)

(citation omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the position

that an inmate who presents with one of the risk factors identified by the CDC should be considered

as having an “extraordinary and compelling reason” warranting a sentence reduction. See U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii)(I).

       Former Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement

for inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-

FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress

passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No.

116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the Attorney

General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General issued

another memorandum to Carvajal, finding “the requisite emergency . . . .” Hallinan, 2020 WL

3105094, at *9. Notably, the April 3 memorandum “had the effect of expanding the [BOP’s]

authority to grant home confinement to any inmate . . . .” Id.

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help

prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has implemented

substantial measures to mitigate the risks to prisoners, to protect inmates from COVID-19, and to

treat those who are infected. Indeed, as the Third Circuit recognized in United States v. Raia, 954



                                                12
           Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 13 of 17



F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts to curtail the

virus’s spread.”

       As with the country as a whole, however, the virus persists in penal institutions. 4 As of

January 3, 2021, the BOP had 123,530 federal inmates and 36,000 staff. And, as of the same date,

the BOP reported that 7,220 inmates and 1,714 BOP staff currently tested positive for COVID-19;

32,192 inmates and 2,880 staff have recovered from the virus; and 179 inmates and two staff

members have died from the virus. Moreover, the BOP has completed 95,830 COVID-19 tests.

See https://www.bop.gov/coronavirus/ (last accessed Jan. 3, 2021). See COVID-19, FED. BUREAU

OF PRISONS,   https://bit.ly/2XeiYH1.

       With respect to USP Lompoc, where the defendant is a prisoner, as of January 3, 2021, the

BOP reported that 16 inmates and five staff have tested positive for COVID-19 and 158 inmates

and 28 staff have recovered at the facility. And, the facility has completed 892 tests. There have

been two reported deaths. See https://www.bop.gov/coronavirus/ (last accessed Jan. 3, 2020).

                                         IV. Discussion

       Santana has moved for compassionate release on the ground that his health conditions



       4
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases
Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2. More recently, on October 29, 2020, the New York Times reported that,
“[i]n American jails and prisons, more than 252,000 people have been infected and at least 1,450
inmates and correctional officers have died” from COVID-19. See Cases in Jails and Prisons,
N.Y. TIMES (Oct. 29, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html.

        On November 21, 2020, the New York Times reported that “U.S. correctional facilities are
experiencing record spikes in coronavirus infections this fall. During the week of Nov. 17, there
were 13,657 new coronavirus infections reported across the state and federal prison systems.”
America Is Letting the Coronavirus Rage Through Prisons, N.Y. TIMES (Nov. 21, 2020),
https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-jails.html.

                                               13
        Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 14 of 17



render him particularly vulnerable to COVID-19. See ECF 48 at 2-6. In particular, defendant avers

that he suffers from asthma, hypertension, and Type 2 diabetes, for which he takes several

medications. ECF 48 at 2-6; see ECF 48-2 (Medical Records). Moreover, he notes that he tested

positive for COVID-19 in May 2020. ECF 48 at 2-3. In this regard, he maintains that “the long-

term impact of his infection is yet to be seen.” Id. at 8. Further, he complains that the BOP has

been deliberately indifferent in its effort to stem the spread of the virus at Lompoc and elsewhere.

Id. at 9-13; ECF 57. Moreover, defendant contends that he is not a danger to the community and

that the factors under 18 U.S.C. § 3553(a) favor his release.

       The government opposes Santana’s Motion at each step of the analysis. The government

concedes that Santana “is at an increased risk [for severe illness from COVID-19] under the new

CDC Guidelines.” ECF 54 at 19. But, it argues that these conditions do not make him eligible for

release. Id. at 16-25. And, in any event, the government maintains that Santana is a danger to the

public and that the § 3553(a) factors militate against a reduction of his sentence. Id. at 25-30.

       To be sure, the coronavirus is not “tantamount to a ‘get out of jail free’ card.” United States

v. Williams, PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.). But, the

CDC cautions that the “more underlying medical conditions someone has, the greater their risk is

for severe illness from COVID-19.” Coronavirus Disease 2019 (COVID-19), People Who Are at

Risk for Severe Illness, CTRS. FOR DISEASE CONTROL & PREVENTION (May 14, 2020),

https://bit.ly/2WBcB16.     Here, in addition to Type 2 diabetes, Santana has asthma and

hypertension, which may aggravate his vulnerability to COVID-19.

       Moreover, numerous courts have found that, in light of the COVID-19 pandemic, a serious

chronic medical condition, such as hypertension or Type 2 diabetes, and advanced age, qualifies

as a compelling reason for compassionate release. See, e.g., United States v. Salvagno, No. 5:02-



                                                 14
        Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 15 of 17



cr-00051-LEK, 2020 WL 3410601 (N.D.N.Y June 22, 2020) (granting compassionate release to

inmate whose sole medical condition is hypertension); United States v. Gutman, RDB-19-0069,

2020 WL 24674345, at *2 (D. Md. May 13, 2020) (finding defendant’s age of 56 years, multiple

sclerosis, and hypertension satisfied extraordinary and compelling reason); United States v.

Zukerman, 451 F. Supp. 3d 329, 336 (S.D.N.Y. 2020) (defendant’s diabetes, hypertension, obesity,

and age satisfied extraordinary and compelling reason); United States v. Pena, No. 15-CR-551

(AJN), 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020) (“This Court has repeatedly recognized

that COVID-19 presents a heightened risk for individuals with hypertension[.]”); United States v.

Coles, No. 00-cr-20051, 2020 WL 1976296, at *7 (C.D. Ill. Apr. 24, 2020) (granting

compassionate release to defendant with hypertension, prediabetes, prostate issues, bladder issues,

and a dental infection).

       As indicated, defendant tested positive for COVID-19 in May 2020. Even if he recovered

from the virus, it remains uncertain whether he can contract the illness again or whether he will

experience ongoing complications from the virus, due to his underlying health conditions or

because much is unknown about the long-term effects of the virus.

       In sum, in view of defendant’s various medical conditions, I am satisfied that he satisfies

the “extraordinary and compelling” prong of the § 3582 analysis.

       The Court must also consider whether, if released, Santana would pose a danger to the

community. See 18 U.S.C. § 3582(c)(1)(A)(ii). The government urges that conclusion, citing the

seriousness of the defendant’s offense, which included five years of criminal conduct involving

“large-scale” drug trafficking. ECF 54 at 26. According to the government, Santana “was the face”

of a “well organized and very lucrative” drug business in Baltimore. Id. at 26-27. Therefore, the

government avers that “he would present a continuing danger to any community if he was



                                                15
         Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 16 of 17



released.” Id. at 2-3.

        Santana expresses remorse for his conduct. ECF 48 at 22-23. And, he argues that he is a

first-time nonviolent offender and “the entire process from arrest to incarceration has made a

significant impact on him.” Id.

        As I see it, the sentencing factors under 18 U.S.C. § 3553(a) weigh against a reduction of

Santana’s sentence at this time. These factors include: (1) the nature of the offense and the

defendant’s characteristics; (2) the need for the sentence to reflect the seriousness of the offense,

promote respect for the law, and provide just punishment; (3) the kinds of sentences available and

the applicable Guidelines range; (4) any pertinent Commission policy statements; (5) the need to

avoid unwarranted sentence disparities; and (6) the need to provide restitution to victims.

        The gravity of the crime in this case is particularly relevant to this analysis. As noted, for

a five-year period, from 2013 until 2018, defendant played a role in the trafficking of drugs “that

poured huge amounts of cocaine and heroin into the streets of Baltimore.” ECF 54 at 26. And, he

collected “millions of dollars in proceeds to funnel back to the cartel.” Id.

        Moreover, the defendant’s sentence in this case is significantly below the Guidelines’

range. And, as noted, he has only served about a third of that sentence. Further, Santana has not

set forth any plans for living arrangements or work if released.

        Given the serious nature of the offense and the amount of time that defendant has served

to date, the Court concludes that release under 18 U.S.C. § 3582(c)(1)(A) is not warranted at this

time.

                                          V. Conclusion

        For the forgoing reasons, I shall deny the Motion (ECF 46), without prejudice.

        An Order follows, consistent with this Memorandum Opinion.



                                                 16
       Case 1:18-cr-00067-ELH Document 59 Filed 01/04/21 Page 17 of 17




Date: January 4, 2021                                    /s/
                                          Ellen Lipton Hollander
                                          United States District Judge




                                     17
